Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of June 3, 2009,
by and between ManTech International Corporation, a Delaware corporation
(“ManTech”) having an office and place of business at 12015 Lee Jackson Highway,
Fairfax, Virginia 22033 and Lawrence B. Prior, III (“Executive”). ManTech and
Executive are sometimes also referred to herein individually as “Party” and
collectively as “Parties.”

In consideration of the mutual promises and covenants set forth herein, and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:

1. Position of Employment. ManTech will employ Executive in the position of
President and Chief Operating Officer for ManTech and, in that position,
Executive will report to the Chairman of the Board and Chief Executive Officer
of ManTech and have the duties, responsibilities and authority commensurate with
the position. On or about the Start Date, Executive shall be appointed to
ManTech’s Board of Directors, and thereafter, upon expiration of such Board term
or any future Board term during the Term of this Agreement, the Company’s senior
management shall support Executive’s re-election to the Board. The terms and
conditions of Executive’s employment shall, to the extent not addressed or
described in this Agreement, be governed by ManTech’s Policies and Procedures,
ManTech’s Standards of Ethics and Business Conduct Booklet and existing
practices. In the event of a conflict between this Agreement and ManTech’s
Policies and Procedures Manual, ManTech’s Standards of Ethics and Business
Conduct Booklet or existing practices, the terms of this Agreement shall govern
and no cause termination event shall result from the foregoing policies,
procedures and practices except as specifically provided herein.

2. Start Date, Termination Date and Expiration Date.

2.1 Employment Start Date. Subject to the terms and conditions of this
Agreement, employment with ManTech is at-will. The employment period shall
commence on 3 July 2009 (the “Start Date”) and shall terminate on the earliest
of the following events: (i) the day set forth in a writing delivered by
Executive in accordance with Section 5.1 herein; (ii) the day set forth in a
writing by ManTech in accordance with Section 5.2 herein; (iii) Executive’s
Termination for Cause in accordance with Section 5.3 herein; or (iv) Executive’s
death or Disability termination in accordance with Section 5.4 herein
(“Termination Date”).

2.2 Expiration of Agreement. This Agreement shall expire without further action
on August 4, 2011 (the “Expiration Date”).

 

Page 1



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

Lawrence B. Prior, III

3. Compensation and Benefits.

3.1 Base Salary. Subject to the terms and conditions of this Agreement, as
compensation for Executive’s services hereunder, Executive shall be paid a base
salary of approximately $38,462 bi-weekly, which is the equivalent of $1,000,000
annually (“Base Salary”), less applicable federal, state and local withholding,
such Base Salary to be paid to Executive in the same manner and on the same
payroll schedule in which all ManTech employees receive payment. Any increases
in Executive’s Base Salary for years beyond the first year of Executive’s
employment shall be in the sole discretion of the Compensation Committee of
ManTech’s Board of Directors, and nothing herein shall be deemed to require any
such increase.

3.2 Annual Cash Bonus. Subject to the terms and conditions of this Agreement,
Executive shall be eligible to earn an Annual Cash Bonus. Executive’s
entitlement to this form of incentive compensation is dependent upon Executive’s
achievement of management goals and objectives as well as ManTech’s overall
performance during the annual period. For the fiscal year ending December 31,
2009, the Annual Cash Bonus will be guaranteed to be at least $600,000. The
Annual Cash Bonus that may be earned upon the achievement of Target Performance
for FY 2010 will be at least 120% of Annual Base Salary.

3.3 Options. Subject to the terms and conditions of this Agreement, Executive
will receive a grant of Two Hundred Thousand (200,000) stock options on the date
of ManTech’s next Quarterly Grant Date (to occur on August 3, 2009) pursuant to
ManTech’s Stock Option Grant Policy. The stock options will be subject to the
terms and conditions of the grant and ManTech’s Management Incentive Plan. The
exercise price of the stock options will be the closing price of ManTech’s stock
on NASDAQ on the date of grant.

3.4 Benefits. Executive shall be eligible to participate in employee benefit
plans, policies, or programs, or prerequisites that other ManTech senior
executives or officers participate. The terms and conditions of Executive’s
participation in ManTech’s employee benefit plans, policies, programs, or
perquisites shall be governed by the terms of each such plan, policy, or
program. Additionally, Executive shall be eligible to receive certain non-cash
compensation consistent with his position as President and Chief Operating
Officer that are detailed on Schedule 1, attached hereto.

3.5 Signing Bonus. Upon employment, within thirty (30) days after the Start
Date, the Executive will receive a one time, Signing Bonus in the amount of Five
Hundred Thousand Dollars ($500,000).

3.6 Vacation. Executive will be provided with 160 hours (20 business days) of
vacation per year in accordance with ManTech’s current Policies and Procedures.

 

Page 2



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

Lawrence B. Prior, III

 

3.7 Relocation Allowance. Executive will be provided, within thirty (30) days
after the Start Date, with a one-time payment of One Hundred Seventy Five
Thousand Dollars ($175,000) for use at his own discretion to cover the expenses
associated with the relocation of himself and his family to the DC Metropolitan
Area.

4. Duties and Performance.

4.1 General Commitments, Etc. (a) Executive shall devote Executive’s full time,
energy and skill to the performance of the services provided hereunder.
Executive shall be based at ManTech’s corporate offices, but shall travel as
reasonably necessary to perform his duties. Executive shall not undertake,
either as an owner, director, shareholder, employee or otherwise, the
performance of services for compensation (actual or expected) for any other
entity without the express written consent of the Chairman of the Board, the
Chief Executive Officer or the Board of Directors.

(b) ManTech agrees to indemnification of Executive to the maximum extent
permitted by ManTech’s charter documents (in effect on the date hereof) and
applicable law and agrees to cover Executive under directors and officers
liability insurance to the maximum extent it covers any other officer or
director. This obligation shall survive any termination of this Agreement or of
Executive’s employment.

(c) Notwithstanding (a) above, Executive may be involved in charitable
activities and manage his personal investments, provided that they do not in the
aggregate materially interfere with the performance of his duties hereunder.

4.2 Residence Requirement. Executive will relocate himself and his family to the
DC Metropolitan Area as a condition of his employment with ManTech.

5. Termination of Employment.

5.1 Termination of Employment by Executive. (a) The Executive may terminate
employment with ManTech at any time during the course of this Agreement by
giving not less than thirty (30) days advance written notice to ManTech prior to
the Termination Date (a “Voluntary Termination”) and may terminate employment
for Good Reasons as provided in (b) below. In the event of a Voluntary
Termination, ManTech will: (i) pay to Executive earned but unpaid Base Salary
through the Termination Date, less all deductions or offsets for agreed upon
amounts owed to ManTech; (ii) reimburse Executive for any business expenses
incurred but not reimbursed by ManTech through the Termination Date (see
Section 8 hereof); and (iii) provide Executive with the Annual Cash Bonus and
benefits that Executive is entitled to receive as of the Termination Date,
subject to, and in accordance with, the terms of any applicable benefit or
incentive compensation plan, policies or programs.

 

Page 3



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

Lawrence B. Prior, III

 

(b) The Executive may terminate employment with ManTech for Good Reason at any
time in the event a Good Reason Event occurs, provided that Executive gives
written notice to ManTech specifying such Good Reason Event within sixty
(60) days of its occurrence, ManTech does not cure it within thirty (30) days of
the giving of such notice and Executive terminates his employment as a result
thereof within thirty (30) days of such failure to timely cure the Good Reason
Event. Good Reason Event shall mean the occurrence of any of the following
without the Executive’s prior written consent: (a) a material adverse change in
Executive’s authority, duties or responsibilities, (b) a material reduction in
Executive’s base salary (provided that reductions that are applicable to all the
Company’s executive officers, are less than 10% in amount, and that are
proportionately applied among such person, shall not constitute a Good Reason);
(c) the imposition of a requirement that the Executive be based at a location
outside of a 50-mile radius from the current corporate headquarters and which is
not closer to Executive’s then residence than the current corporate headquarters
or (d) a material breach of the Agreement by ManTech.

In the event of a termination for Good Reason prior to the Expiration Date,
Executive shall be treated as if he was terminated without Cause and receive the
amounts due under Section 5.2 hereof, after due execution of the Release and
other satisfaction of other conditions referenced in Section 5.2.

5.2 Termination of Employment by ManTech without Cause. ManTech may terminate
this Agreement and Executive’s employment at any time by giving ten (10) days
advance notice in writing to the Executive prior to the Termination Date. In the
event Executive’s employment is terminated by ManTech without “Cause” (as that
term is defined herein in Section 5.3) before the Expiration Date, ManTech
shall, after Executive executes a waiver and release (the “Release”) of claims
against ManTech (which shall have no post-employment obligation or limitation in
it beyond those set forth herein and shall except out rights of indemnification,
rights to directors and officers liability insurance coverage, amounts due under
this Section 5.2 and under equity plans and amounts that may be due under the
change in control agreement executed simultaneously herewith), which is not
revoked by the Executive, within sixty (60) days after such termination make a
lump sum payment equal to Executive’s Annual Base Salary (without regard to any
reductions made to such amount that may be permitted by Section 5.1(b)) and
Target Annual bonus (which shall be deemed to be 120 percent of Annual Base
Salary). In addition, Executive shall receive a pro rata Annual Cash Bonus which
he would have received it if his service had continued in an amount based on
actual results for the year of termination and his relative period of service
for such year, payable at the same time annual bonuses are paid to other
similarly situated active employees of ManTech (provided that, if said
termination occurs during 2009, the pro rata Annual Cash Bonus shall not be less
than $600,000). Furthermore, Executive shall immediately vest in the equity
grant, made pursuant to Section 3.3 hereof as if he had worked through the
second anniversary of the Grant Date of such options. Executive shall have no
obligation to mitigate such amounts and such amounts should not be reduced by
any amount earned by him after termination.

 

Page 4



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

Lawrence B. Prior, III

 

In the event Executive’s employment is terminated by ManTech without Cause
before or after the Expiration Date, then ManTech shall: (i) pay to Executive
all Base Salary earned but unpaid as of the Termination Date, less all
deductions or offsets for amounts owed to ManTech; (ii) reimburse Executive for
any business expenses (see Section 8) incurred through the Termination Date; and
(iii) provide Executive with Annual Cash Bonus and benefits to which Executive
may be eligible as of the Termination Date, subject to, and in accordance with,
the terms of any applicable benefit or incentive compensation plan, policies or
programs.

5.3 Termination of Employment by ManTech with Cause. ManTech may, at any time
upon written notice, terminate the Executive for “Cause” (as defined herein).
Upon termination for “Cause”, ManTech shall: (i) pay to Executive all Base
Salary earned but unpaid as of the Termination Date, less all deductions or
agreed upon offsets for amounts owed to ManTech; (ii) reimburse Executive for
any expenses (as described herein in Section 8) incurred through the Termination
Date; and (iii) provide Executive with Annual Cash Bonus and benefits to which
Executive may be eligible as of the Termination Date, subject to, and in
accordance with, the terms of any applicable benefit or incentive compensation
plan, policies or programs. The term “Cause” shall be limited to the following
actions and/or inactions: (a) willful failure to perform the material duties of
the Executive’s position after written notice specifying the alleged willful
failure has been provided to Executive and Executive has continued such willful
failure; (b) fraud, misappropriation or comparable acts of dishonesty with
regard to ManTech; (c) felony conviction; (d) illegal use of drugs;
(e) intentional and willful misconduct that could subject ManTech to criminal or
civil liability; (f) material breach of this Agreement which is not cured within
fifteen (15) days of receipt of written notice specifying the material breach;
or (g) inability to obtain and maintain any security clearance required for the
performance of Executive’s duties other than that caused as a result of an
action or inaction of ManTech.

5.4 Termination of Employment as a result of Executive’s Death or Disability.
Executive’s employment and rights to compensation under this Agreement shall
automatically terminate if and when the Executive is unable to perform the
duties of Executive’s position due to (i) Disability (as defined herein), or
(ii) death. Upon the termination of Executive’s employment due to Executive’s
death or Disability, ManTech will: (i) pay to Executive or Executive’s estate,
as applicable, all salary earned but unpaid as of the Termination Date, less all
deductions or agreed upon offsets for amounts owed to ManTech (including without
limitation any unearned salary advances or outstanding loans); (ii) reimburse
Executive or Executive’s estate, as applicable for any expenses (as described
herein in Section 8) incurred through the Termination Date; (iii) provide
Executive or Executive’s estate, as applicable with benefits or incentive
compensation that Executive or Executive’s estate, as applicable is eligible to
receive as of the date of Disability or death, subject to, and in accordance
with, the terms of any applicable benefit or incentive compensation plan,
policies or programs; and (iv) cause any outstanding Option or other equity
award to immediately vest and, if applicable, become fully exercisable. As used
herein, the term “Disability” means any physical or mental illness, disability
or incapacity, as determined by a medical doctor, that has prevented the

 

Page 5



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

Lawrence B. Prior, III

 

Executive from performing the essential functions of the position that Executive
holds for a period of one hundred eighty (180) consecutive days or for an
aggregate of one hundred eighty (180) days during any period of three hundred
and sixty five (365) consecutive days.

6. Confidentiality. Executive agrees at all times during employment with ManTech
and following the termination of this Agreement and the conclusion of employment
with ManTech, whether voluntary or involuntary, to hold in strictest confidence,
and to not use for the benefit of himself or another or otherwise disclose
Company Confidential Information (as defined below) to any non-ManTech party,
without express written authorization of the Chairman of the Board or the Chief
Executive Officer of ManTech, other than in the good faith performance of his
duties or in compliance with legal process. The term “Company Confidential
Information” shall mean any trade secrets or ManTech proprietary information,
including but not limited to manufacturing techniques, processes, formulas,
customer lists, inventions, experimental developments, research projects,
operating methods, cost, pricing, financial data, business plans and proposals,
data and information ManTech receives in confidence from any other party, or any
other secret or confidential matters of ManTech. Executive will not use any
Company Confidential Information for Executive’s own benefit or to the detriment
of ManTech during Executive’s employment with ManTech or for one year
thereafter. Additionally, to the fullest extent permitted by applicable law, the
terms of the Confidentiality, Inventions and Non-Solicitation Agreement made and
entered into by the Parties are incorporated into this Agreement and are made a
part of hereof as if they appeared in this Agreement. Further, Executive hereby
agrees and acknowledges that Executive’s employment with ManTech does not and
will not breach any agreement or duty that Executive to anyone else concerning
confidential information belonging to others. ManTech recognizes that Executive
has confidentiality obligations to his prior employer and will not require
Executive to violate such obligations.

7. Restrictive Covenants.

7.1 Non-Competition. Executive specifically agrees that during Executive’s
employment and for a period of twelve (12) months after the termination of
Executive’s employment with ManTech for which he receives severance pursuant to
Section 5.2 hereof, for whatever reason, Executive will not, directly or
indirectly, whether as proprietor, stockholder, partner, officer, employee,
consultant, director, or otherwise, solicit or provide any services, solutions
or products to any Customer of ManTech where those services, solutions or
products compete with the services, solutions or products conducted, offered or
provided by ManTech at any time during the twelve (12) months prior to the
termination of Executive’s employment. The term “Customer” as used in this
Section 7.1 shall apply to any person or entity that purchased services,
solutions or products from ManTech at any time during the twelve (12) months
prior to the termination of Executive’s employment. This restriction is not
intended to prohibit Executive from selling or offering similar services,
solutions or products to persons or entities who are not Customers.

 

Page 6



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

Lawrence B. Prior, III

 

7.2 Non-Solicitation. Executive specifically agrees that during Executive’s
employment and for a period of twelve (12) months after Executive’s employment
with ManTech ceases, for whatever reason, Executive shall not, through aid,
assistance or counsel, on Executive’s own behalf or on behalf of any other
person or entity, solicit for employment, or assist in the solicitation or
hiring, of any other employee who works for or ManTech. The foregoing shall not
limit general solicitations not specifically targeted at ManTech employees or
serving as a reference upon request with regard to an entity with which
Executive is not affiliated.

7.3 Non-Disparagement. Executive specifically agrees that during Executive’s
employment and for a period of twelve (12) months after Executive’s employment
with ManTech ceases, for whatever reason, Executive shall not, through aid,
assistance or counsel, on Executive’s own behalf or on behalf of any other
person or entity, by any means issue or communicate any public statement that
may be critical or disparaging of ManTech, its products, services, officers,
directors or employees (other than in the good faith performance of his duties
while employed by ManTech); provided the foregoing shall not apply to truthful
statements made in compliance with legal process or government inquiry or normal
competitive statement. ManTech specifically agrees that during Executive’s
employment and for a period of twelve (12) months after Executive’s employment
with ManTech ceases, for whatever reason, ManTech shall not, through aid,
assistance or counsel, on ManTech’s own behalf or on behalf of any other person
or entity, by any means issue or communicate any public statement that may be
critical or disparaging of Executive; provided the foregoing shall not apply to
truthful statements made in compliance with legal process or government inquiry.

7.4 Limitation. No other agreement, grant or plan shall require Executive to
limit his post employment activities beyond that set forth herein or condition
any payment or benefit on any greater limitation.

7.5 Severability. The covenants of this Agreement shall be severable, and if any
of them is held invalid because of its duration, scope of area or activity, or
any other reason, the Parties agree that such covenant shall be adjusted or
modified by the court to the extent necessary to cure that invalidity, and the
modified covenant shall thereafter be enforceable as if originally made in this
Agreement. The Parties agree that the violation of any covenant contained in
this Agreement may cause immediate and irreparable harm to ManTech or the
Executive, as the case may be, the amount of which may be difficult or
impossible to estimate or determine. If a Party violates any covenant contained
in this Agreement, the other Party shall have the right to equitable relief by
injunction or otherwise, in addition to all other rights and remedies afforded
by law.

8. Business Expenses. (a) ManTech shall pay or reimburse Executive for any
expenses reasonably incurred by Executive in furtherance of Executive’s duties
hereunder, including expenses for entertainment, travel, meals and hotel

 

Page 7



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

Lawrence B. Prior, III

 

accommodations, upon submission by him of vouchers or receipts maintained and
provided to ManTech in compliance with such rules and policies relating thereto
as ManTech may from time to time adopt.

(b) ManTech shall reimburse Executive his reasonable legal and advisor fees
incurred in connection with entering into this Agreement and, to the extent
treated as taxable income to Executive, shall simultaneously fully gross him up
so he has no after tax cost therefor.

9. General Provisions.

9.1 Notices. All notices and other communications required or permitted by this
Agreement to be delivered by ManTech or Executive to the other Party shall be
delivered in writing to the address shown below, either personally, by facsimile
transmission or by registered, certified or express mail, return receipt
requested, postage prepaid, to the address for such Party specified below or to
such other address as the Party may from time to time advise the other Party,
and shall be deemed given and received as of actual personal delivery, on the
first business day after the date of delivery shown on any such facsimile
transmission, or upon the date of actual receipt shown on any return receipt if
registered, certified or express mail is used, as the case may be.

 

ManTech:

  

ManTech International Corporation

12015 Lee Jackson Highway

Fairfax, Virginia 22033-3300

Attention: Chairman of the Board &

Chief Executive Officer

Executive:

  

Lawrence B. Prior, III

The last address shown in the records of ManTech

9.2 Amendments and Termination; Entire Agreement. This Agreement may not be
amended, supplemented, modified or terminated except by a writing executed by
all of the Parties hereto. This Agreement constitutes the entire agreement of
the Parties relating to the subject matter hereof and supersedes all prior oral
and written understandings and agreements relating to such subject matter.

9.3 Successors and Assigns. The rights and obligations of Executive hereunder
are not assignable to another person without prior written consent of ManTech.
This Agreement may be assigned by ManTech, without obtaining Executive’s
consent, only to a party that acquires all or substantially all of ManTech’s
business or assets and assumes such obligations in a writing delivered to
Executive.

9.4 Severability; Provisions Subject to Applicable Law. All provisions of this
Agreement shall be applicable only to the extent that they do not violate any
applicable

 

Page 8



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

Lawrence B. Prior, III

 

law, and are intended to be limited to the extent necessary so that they will
not render this Agreement invalid, illegal or unenforceable under any applicable
law. If any provision of this Agreement or any application thereof shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of other provisions of this Agreement or of any other application
of such provision shall in no way be affected thereby.

9.5 Waiver of Rights. No waiver by ManTech or Executive of a right or remedy
hereunder shall be deemed to be a waiver of any other right or remedy or of any
subsequent right or remedy of the same kind.

9.6 Definitions; Headings; and Numbers. A term defined in any part of this
Agreement shall have the defined meaning wherever such term is used herein. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any manner the meaning or interpretation of this Agreement. Where
appropriate to the context of this Agreement, use of the singular shall be
deemed also to refer to the plural, and use of the plural to the singular.

9.7 Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original but both of which taken together shall
constitute but one and the same instrument.

9.8 Governing Laws and Forum. This Agreement shall be governed by, construed,
and enforced in accordance with the laws of the Commonwealth of Virginia. The
Parties hereto further agree that any action brought to enforce any right or
obligation under this Agreement shall be subject to the exclusive jurisdiction
of the courts of the Commonwealth of Virginia.

9.9 Construction. Executive acknowledges and agrees that Executive had an
opportunity to participate in the negotiation of the terms and conditions of
this Agreement and to have this Agreement reviewed by counsel. Accordingly, any
rule of construction that this Agreement be more strictly construed against the
Party drafting it shall not apply.

9.10 Tax Withholding. ManTech shall be entitled to withhold from any payments
pursuant to this Agreement all taxes as legally shall be required (including
without limitation, federal, state and/or local taxes).

9.11 No Duplication of Benefits. The compensation that the Executive may become
entitled to under this Agreement prior to the Expiration Date is in lieu of any
similar severance or termination compensation (i.e., compensation based directly
on the Executive’s Base Salary or Annual Cash Bonus) to which the Executive may
be entitled under any other ManTech severance or termination agreement, plan,
program, policy, practice or arrangement (provided, however, that any
compensation payable pursuant to the Change in Control Protection Agreement
executed simultaneously herewith shall take precedence and shall be in lieu of
any compensation otherwise payable under this

 

Page 9



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

Lawrence B. Prior, III

 

Agreement). The Executive’s entitlement to any compensation or benefits of a
type not provided in this Agreement will be determined in accordance with the
Company’s employee benefit plans and other applicable programs, policies and
practices as in effect from time to time.

9.12 Code Section 409A. (a) It is intended that any amounts payable under this
Agreement shall either be exempt from or comply with Section 409A of the Code
(including the Treasury regulations and other published guidance relating
thereto) (“ Code Section 409A ”) so as not to subject the Executive to payment
of any interest or additional tax imposed under Code Section 409A. To the extent
that any amount payable under this Agreement would trigger the additional tax,
penalty or interest imposed by Code Section 409A, this Agreement shall be
modified to avoid such additional tax, penalty or interest yet preserve (to the
nearest extent reasonably possible) the intended benefit payable to the
Executive.

(b) To the extent a payment or benefit is nonqualified deferred compensation
subject to Code Section 409A, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A (applying the default definition thereof) and, for purposes of any
such provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” If the Executive
is deemed on the date of a separation from service (within the meaning of Code
Section 409A, applying the default definition thereof) to be a “specified
employee” (within the meaning of that term under Section 409A(a)(2)(B) of the
Code and determined using any identification methodology and procedure selected
by the Company from time to time, or, if none, the default methodology and
procedure specified under Code Section 409A), then with regard to any payment or
the provision of any benefit that is “nonqualified deferred compensation” within
the meaning of Code Section 409A and which is paid as a result of the
Executive’s “separation from service,” such payment or benefit shall not be made
or provided prior to the date which is the earlier of (A) the expiration of the
six (6)-month period measured from the date of such “separation from service” of
the Executive, and (B) the date of the Executive’s death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this clause (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive without interest in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

(c) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

Page 10



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

Lawrence B. Prior, III

 

(d) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided, that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Internal Revenue Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect; and (iii) such payments shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred

<< TURN TO NEXT PAGE FOR SIGNATURES >>

 

Page 11



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

Lawrence B. Prior, III

 

IN WITNESS WHEREOF, ManTech and Executive have executed and delivered this
Agreement as of the date written above.

 

   

ManTech International Corporation

Dated: June 3, 2009

   

/s/ George J. Pedersen

   

George J. Pedersen

   

Chairman of the Board & Chief Executive Officer

   

Lawrence B. Prior, III

Dated: June 3, 2009

   

/s/ Lawrence B. Prior, III

 

Page 12



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

Lawrence B. Prior, III

 

Schedule 1

Non-Cash Compensation

 

  •  

Tax and financial advisory services from a tax and financial advisory service
chosen by Executive

 

  •  

The lease of or allowance for an executive type of automobile for Executive’s
business and personal use

 

Page 13